Dismissed and Memorandum Opinion filed March 5, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00848-CR

                    GLENN LLOYD KINGHAM, Appellant

                                        V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the County Court No. 3
                           Galveston County, Texas
                     Trial Court Cause No. MD-0330341

                 MEMORANDUM                      OPINION


      Appellant appeals his conviction for driving while license suspended.
Appellant filed a notice of appeal on October 16, 2014.

      On January 27, 2015, this court ordered a hearing to determine why
appellant counsel had not filed the record in this appeal. On January 29, 2015,
2006, the trial court conducted the hearing, and the record of the hearing was filed
in this court on February 11, 2015.
      Appellant did not appear at the hearing. On February 25, 2015, the trial court
signed findings of fact and conclusions of law in which the court found that based
on appellant’s decision not to appear that appellant no longer desires to pursue his
appeal.

      Appellant has not filed a written motion to withdraw the appeal or a written
motion to dismiss the appeal. See Tex. R. App. P. 42.2(a). However, based upon
the trial court’s finding that appellant does not want to pursue his appeal, we
conclude that good cause exists to suspend the operation of Rule 42.2(a) in this
case. See Tex. R. App. P. 2.

      Accordingly, we dismiss the appeal.



                                  PER CURIAM


Panel consists of Justices Jamison, Busby, and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2